             Case 5:19-cv-01067 Document 1 Filed 09/04/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

LAUREN E. CANTU,                                §
    Plaintiff,                                  §
                                                §
vs.                                             §                Civil Action No. 5:19-cv-1067
                                                §
WAYNE WILKENS TRUCKING, LLC,                    §
AND TED A. WILLIAMS,                            §
     Defendants.                                §                        JURY REQUESTED

      DEFENDANT WAYNE WILKENS TRUCKING, LLC’S NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant Wayne Wilkens Trucking, LLC (Wilkens

Trucking), files this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(a), and

would show as follows:

                                      INTRODUCTION

        1.     This is a personal injury case regarding a motor vehicle accident that occurred in

San Antonio, Bexar County, Texas on or about January 29, 2019. On or about July 30, 2019,

Plaintiff Lauren E. Cantu filed Plaintiff’s Original Petition in Cause No. 2019CI15151 in the

408th Judicial District Court of Bexar County, Texas, initiating a civil cause of action against

Wilkens Trucking and Ted E. Williams (Williams) (collectively Defendants).

        2.     Removal is based on diversity jurisdiction because the amount in controversy

exceeds $75,000.00, exclusive of interest and costs, and there is complete diversity between

Plaintiff and Defendants Wilkens Trucking and Williams.

        3.     Plaintiff alleges negligence and negligence per se causes of action against

Defendants as well as the doctrines of agency and respondeat superior as to Wilkens Trucking for

the actions of Williams.




DEFENDANT WESTERN MUTUAL INSURANCE COMPANY’S NOTICE OF REMOVAL                           PAGE 1
              Case 5:19-cv-01067 Document 1 Filed 09/04/19 Page 2 of 5



        4.      Wilkens Trucking was served with Plaintiff’s Original Petition and Citation on

August 6, 2019.1 Williams has not yet been served at the time of this removal.

        5.      Wilkens Trucking now files this Notice of Removal based on the grounds asserted

herein, and promptly upon the filing of same, is also filing a Notice of Filing Notice of Removal

with the state court in which this case was previously pending.

                                   GROUNDS FOR REMOVAL

        6.      This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

§ 1332(a) because the parties involved are citizens of different states, and the matter in controversy

exceeds $75,000.00, exclusive of interest and costs.

A.      Complete Diversity Exists Between the Parties.

        7.      According to Plaintiff’s Original Petition, at the time this action was commenced,

Plaintiff was and still is, domiciled in Texas and is a citizen of the State of Texas.2 In determining

diversity jurisdiction, the state where someone establishes her domicile serves a dual function as

her state of citizenship.3 A person’s state of domicile presumptively continues unless rebutted

with sufficient evidence of change.4 “Evidence of a person’s place of residence . . . is prima facie

proof of [her] domicile.”5      Furthermore, once established, “[a] person’s state of domicile

presumptively continues unless rebutted with sufficient evidence of change.”6 Thus, for purposes

of diversity of citizenship, Plaintiff is considered a Texas citizen.

        8.      At the time of filing of the lawsuit in state court and at the time of filing of this


1
  See Affidavit of Service filed in State Court included with the Index of State Court Papers attached as
  Exhibit 1.
2
  See Plaintiffs’ Original Petition, “Parties”, included with the Index of State Court Papers attached as
  Exhibit 1.
3
  Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564 (5th Cir. 2011).
4
  Id.
5
  Id. (citations omitted).
6
  Id.


DEFENDANT WESTERN MUTUAL INSURANCE COMPANY’S NOTICE OF REMOVAL                                   PAGE 2
              Case 5:19-cv-01067 Document 1 Filed 09/04/19 Page 3 of 5



Notice of Removal, Wilkens Trucking was and is an Indiana limited liability company whose

primary place of business is the State of Indiana as acknowledged by Plaintiff in her Original

Petition.7 Accordingly, Wilkens Trucking is not a citizen of the State of Texas for purposes of

federal diversity jurisdiction.

        9.      Likewise, Ted A. Williams is a resident and citizen of the State of Indiana as

acknowledged by Plaintiff in her Original Petition.8

B.      The Amount in Controversy Exceeds $75,000

        10.     Additionally, the claims asserted by Plaintiff exceed $75,000.00.              Plaintiff’s

Original Petition specifically states that she seeks “monetary relief over $1,000,000.00.”9 In

addition, Plaintiff requested that the case be governed by a state court level 3 discovery control

plan rather than a level 1 discovery control plan for expedited actions with amounts in controversy

under $100,000.00 pursuant to Rules 169 and 190.2 of the Texas Rules of Civil Procedure.10

                                                VENUE

        11.     Venue for removal is proper in this district and division under 28 U.S.C. § 1441(a)

because this district and division embrace the place in which the removed action was pending, the

408th Judicial District Court of Bexar County, Texas, and a substantial part of the events giving

rise to Plaintiff’s claims allegedly occurred in that district.

                                   PROCEDURAL REQUIREMENTS

        12.     Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit 1 hereto is an Index of State

Court Papers and copies of all process, pleadings, orders on file in the state court lawsuit and the



7
   See Plaintiff’s Original Petition, “Parties”, included with the Index of State Court Papers attached as
   Exhibit 1.
8
  See id.
9
  See Exhibit 1, Plaintiff’s Original Petition, “Claim for Relief.”
10
   See Exhibit 1; TEX. R. CIV. PROC. 169; 190.2.


DEFENDANT WESTERN MUTUAL INSURANCE COMPANY’S NOTICE OF REMOVAL                                    PAGE 3
              Case 5:19-cv-01067 Document 1 Filed 09/04/19 Page 4 of 5



docket sheet from the Bexar County District Clerk’s website. Additionally, attached as Exhibit 2

is a List of Parties and Counsel relating to this action, and attached as Exhibit 3 hereto is an Index

of Matters Being Filed in this action. Each of the exhibits is incorporated herein and made a part

hereof for all pertinent purposes.

        13.     Pursuant to 28 U.S.C. §1446(b)(2), Defendant Ted E. Williams consents to the

removal of this action.11

        14.     Pursuant to 28 U.S.C. §1446(d), promptly after Defendant files this Notice, written

notice of the filing will be given to Plaintiff’s counsel.

        15.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of Defendant Wayne

Wilkens Trucking, LLC’s Notice of Removal will be filed with the Clerk of the 408th Judicial

District Court of Bexar County, Texas, promptly after Defendant files this Notice.

        16.     This Notice of Removal is being filed within thirty (30) days of service of the

citation and the Plaintiff’s Original Petition upon the earliest served Defendant, and is thus timely

filed under 28 U.S.C. §1446(b). There exists an actual and justiciable controversy between

Plaintiff and Defendant Wayne Wilkens Trucking, LLC with regard to the legal issues herein and

this controversy is within the jurisdiction of this Court.

                                           CONCLUSION

        Defendant Wayne Wilkens Trucking, LLC respectfully requests that the above-captioned

action now pending in the 408th Judicial District Court of Bexar County, Texas be removed to the

United States District Court for the Western District of Texas, San Antonio Division.



11
   At the time of removal Defendant Ted A. Williams had not been served. Nevertheless, the
undersigned, who will also represent Mr. Williams if and when he is properly served, contacted Mr.
Williams who consented to the removal of this action. See Exhibit 4. The Notice of Consent to Removal
is to ensure that the rule unanimity is complied with and not inadvertently forgotten in the event Mr.
Williams is served at a later date.


DEFENDANT WESTERN MUTUAL INSURANCE COMPANY’S NOTICE OF REMOVAL                                 PAGE 4
            Case 5:19-cv-01067 Document 1 Filed 09/04/19 Page 5 of 5



                                     Respectfully submitted,

                                     LAW OFFICE OF R.E. (FELIX) COX
                                     1100 NORTHWEST LOOP 410, SUITE 370
                                     SAN ANTONIO, TX 78213-2200
                                     (210) 949-0166 MAIN
                                     (210) 390-3557 DIRECT
                                     (855) 949-1338 FACSIMILE




                                     ___________________________________
                                     JONATHAN W. LAW
                                     State Bar No. 24048656
                                     Lawj22@nationwide.com

                                     ATTORNEY FOR DEFENDANT
                                     WAYNE WILKENS TRUCKING, LLC


                               CERTIFICATE OF SERVICE
         On September 4, 2019, the foregoing document was served in compliance with the Federal
Rules of Civil Procedure by mail, hand delivery, telecopier transmission, or CM/ECF electronic
notice to the following:


       Langdon “Trey” Smith
       Michael Gomer
       JIM S. ADLER & ASSOCIATES
       3D/International Tower
       1900 West Loop South, 20th Floor
       Houston, TX 77027
       713.735.2114
       713.781.2514 Facsimile
       lsmith@jimadler.com
       mgomez@jimadler.com
       Attorney for Plaintiff, Lauren E. Cantu




                                            JONATHAN LAW




DEFENDANT WESTERN MUTUAL INSURANCE COMPANY’S NOTICE OF REMOVAL                         PAGE 5
